Exhibit 10.1
DATED 17th January 2002
(1) NAVIGATORS UNDERWRITING AGENCY LIMITED
and
(2) STEPHEN COWARD
SERVICE AGREEMENT
(CONSORTIUM UNDERWRITER)

 

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on                 2001
BETWEEN:

(1)  
NAVIGATORS UNDERWRITING AGENCY LIMITED (Reg No 1380715) whose registered office
is at Room 974, Lloyd’s, One Lime Street, London EC3M 7HA (“the Company”); and

(2)  
STEPHEN COWARD of 3 Watercress Close, Stevenage, Herts., SG2 9TN (“the
Executive”).

1.  
DEFINITIONS

1.1  
In this Agreement the following expressions have the following meanings:-

              Expression   Meaning
 
       
 
  “the Board”   the Board of Directors of the Company from time to time;
 
       
 
  “Subsidiary”   any subsidiary for the time being of the Company (for which
purpose the expression “subsidiary” has the meaning ascribed to it by
Section 736 of the Companies Act 1985 as amended);
 
       
 
  “the Commencement Date”   the date of this Agreement; and
 
       
 
  “the Syndicates”   all or any of Syndicates 552, 1023 and 1221 at Lloyd’s as
from time to time constituted.

2.  
PREVIOUS AGREEMENTS

This Agreement contains the entire and only agreement, and will govern the
relationship, between the parties from the Commencement Date, in substitution
for all previous agreements and arrangements (whether written, oral or implied)
between the parties relating to the service of the Executive, all of which
agreements and arrangements are deemed to have been brought to an end by mutual
consent with effect from the Commencement Date. The Executive and the Company
acknowledge that, in entering into this Agreement, neither has relied on any
representation or undertaking by the other, whether oral or in writing, except
as expressly incorporated in this Agreement.

 

2



--------------------------------------------------------------------------------



 



3.  
APPOINTMENT, TERM AND NOTICE

3.1  
The Company will employ the Executive, and the Executive will serve the Company,
as Engineering Underwriter. The duties of the Executive include membership of
the Boards and Committees and the responsibilities as set out in Schedule I, as
amended by the Board from time to time.
  3.2  
Subject to Clauses 3.3 and 15, the Executive’s employment will continue unless
and until:

  3.2.1  
the Executive gives to the Company three’ advance notice of termination in
writing, such notice to expire at any time; or

  3.2.2  
the Company gives to the Executive three month’s advance notice of termination
in writing, such notice to expire at any time.

3.3  
The Company reserves the right (but is not, in any case, obliged) to make a
payment in lieu of notice, or for any unexpired period of notice. This right
applies whether notice is given by the Company or by the Executive. Any payment
in lieu will consist solely of a sum equivalent to the Executive’s salary (at
the rate applicable to the date notice is given) and the cash equivalent of any
entitlement to benefits for the notice period, or any unexpired period of
notice, and will be subject to such deductions for tax and national insurance as
the Company is required to make.

3.4  
Notwithstanding the provisions of Clause 3.2, the Executive’s employment will
automatically end on the last day of the month in which the Executive reaches
the age of 60.

3.5  
The Executive’s continuous employment with the Company for the purposes of the
Employment Rights Act 1996 began on 7th January 2002.

4.  
DUTIES

4.1  
The Executive agrees to carry out such duties and functions, hold such offices,
exercise such powers and comply with such instructions in connection with the
business of the Company, and any Subsidiary, as are compatible with the position
described in clause 3.1, as the Board shall determine from time to time. The
Executive’s duties may be amended from time to time by the Board, and he may be
required to undertake additional or other duties compatible with such position
as necessary to meet the needs of the Company’s business and the business of the
Subsidiaries.

 

3



--------------------------------------------------------------------------------



 



4.2  
During the Executive’s employment, he will (except when prevented from doing so
by illness, accident or holiday, as provided below) devote the whole of his
time, attention and skill during normal working hours, and at such other times
as his duties may require, to the affairs of the Company, and any Subsidiary;
and he will use his best endeavours to promote the interests of the Company and
of the Subsidiaries, provided that (without prejudice to Clause 5) the Board may
at any time require him to cease performing and exercising specific duties,
functions or powers and holding such offices (or any of them) to the extent that
this does not derogate from his position.

4.3  
The Executive’s normal hours of work are from 9.30am to 5.30pm, Monday to
Friday, inclusive. From time to time the Executive may be required to work such
additional hours as may be reasonably required to carry out his duties properly
and effectively. The Executive agrees that he may, from time to time, be
required to work for more than an average of 48 hours per week. The Executive is
not entitled to any overtime payment or time off in lieu of any additional
hours.

4.4  
The Executive is encouraged to take responsibility for his own training and
development. He may, however, be required to participate from time to time in
the training, development and appraisal schemes operated within the Company. The
Executive may also be required by the Company to undertake such additional
internal or external study as the Company reasonably requires or to complete
continuing professional education training courses in compliance with Lloyd’s
regulations (if applicable).

4.5  
The Executive shall at all times promptly give to the Board (in writing if so
requested) all such information, explanations and assistance as the Board may
require in connection with the business or affairs of the Company, any of the
Subsidiaries, or the Syndicates and the Executive’s employment under this
Agreement.

4.6  
The Executive will at all times comply with the requirements of the Lloyd’s
Model Code (Price Sensitive Information Bye law: No 19 of 1995) (“the Model
Code”) in force for the time being. A copy of the Model Code can be obtained
from the Company’s Compliance Officer. In cases of doubt, the Executive must
seek guidance from the Company’s Compliance Officer. Even where a proposed
dealing is permitted by the Model Code, it must not be carried out if it would
breach Part V of the Criminal Justice Act 1993. The Executive must at all times
observe Part V of the Criminal Justice Act 1993 and any legislation or
regulations which amend or replace it in the future (“insider trading
legislation”). Without prejudice to any of the provisions of Clause 15.1, if the
Executive is charged with an offence under Part V of the Criminal Justice Act
1993 or if the Company has reasonable grounds for believing that he has or had
infringed the Model Code, he may be suspended from his employment until the
outcome of such proceedings is known or the investigation of the suspected
infringement is completed.

 

4



--------------------------------------------------------------------------------



 



4.7  
Except with the written consent of the Board, given in advance, the Executive
agrees that he will not during his employment be directly or indirectly engaged,
concerned or interested (whether as principal, servant or agent) in any other
trade, business or occupation whatsoever (whether alone, or on the Executive’s
own behalf, or on behalf of or in association with any other person) apart from
the business of the Company and the Subsidiaries: provided that nothing
contained in this Agreement shall preclude the Executive from being interested,
for investment purposes only, as a member or debenture holder or as a beneficial
owner of any stock, shares or debentures (a) in the Company or any of the
Subsidiaries or (b) in any other company, provided that such stock, shares or
debentures are (i) in a company which does not conduct any insurance-related
business and does not supply goods or services to or otherwise deal with the
Company or its Subsidiaries or (ii) listed or dealt in on a recognised stock
exchange and, in either case, do not represent more than four percent of the
total share or loan capital from time to time in issue in such company.

5.  
JOINT APPOINTMENTS

The Company is entitled, at any time, to appoint any person or persons to act
jointly with the Executive in order that such person or persons will jointly
with the Executive discharge the Executive’s duties and functions under this
Agreement.

6.  
PLACE OF WORK

6.1  
The Executive shall perform his duties at offices of the Company in the City of
London and at Lloyd’s. His usual place of work is Suite 974, Lloyd’s, 1 Lime
Street, London EC3M 7HA. The Executive may, however, be required to work at
other locations including the Underwriting Room. Furthermore, the Company is
entitled to require the Executive to travel overseas on business from time to
time to carry out his duties.

6.2  
The Company operates a no smoking policy throughout its offices.

7.  
REMUNERATION

7.1  
By way of remuneration for the Executive’s services under this Agreement, he
will:-

  7.1.1  
be paid by the Company a salary of £115,385 per year, with effect from the
Commencement Date, which salary will accrue from day to day, and which will be
payable in arrears by equal monthly instalments on the last day of each month by
direct credit transfer to the Executive’s bank or building society account;

 

5



--------------------------------------------------------------------------------



 



  7.1.2  
be entitled to participate in any Incentive Plan implemented by the Company from
time to time; and

7.2  
The Executive’s salary will be subject to review by the Company. Any change will
be effective on and from 1 July each year during the Executive’s employment. Any
increase of the Executive’s salary will be a matter to be decided at the
Company’s absolute discretion.

8.  
EXPENSES

The Executive will be reimbursed all amounts reasonably and properly expended by
him in the performance of his duties under this Agreement on hotel, travelling,
entertainment and other similar items, subject to the Executive complying with
the Company’s guidelines and regulations relating to expenses as issued from
time to time, and subject to production to the Company of all relevant vouchers
and other information requested by the Company in respect of such expenses.

9.  
PENSION AND OTHER BENEFITS

9.1.1  
The Executive is entitled to become a member of the Mander, Thomas & Cooper
pension scheme (“the Scheme”) subject to and upon the rules of the Scheme from
time to time in effect. Full particulars of the Scheme can be obtained from the
Finance Director.

9.1.2  
There is no contracting out certificate in force in respect of the Executive’s
employment under the provisions of the Pension Schemes Act 1993.

9.2  
The Executive shall be entitled to become a member of the private medical scheme
and the permanent health insurance (“PHI”) scheme which the Company has arranged
for its employees and details of which are available from the Company Secretary.
If either scheme is varied or discontinued the Company shall, insofar as is
reasonable and practicable, arrange such private medical and PHI cover for the
Executive (whether through one or more collective schemes or not) as may provide
cover reasonably equivalent to that provided under the existing scheme.

9.3  
At the Board’s absolute discretion, a Christmas bonus may be declared and paid
in December in addition to the Executive’s normal monthly salary.

 

6



--------------------------------------------------------------------------------



 



10.  
HOLIDAYS

10.1  
In addition to normal public holidays the Executive shall be entitled to
twenty-five working days’ paid holiday, to be taken at such time or times as may
be approved in advance by the Board. Reasonable advance notice of intention to
take holiday must be given to the Managing Director. The Executive will be paid
his normal basic pay during such holidays. Not more than ten consecutive days’
holiday may be taken at any one time unless prior written permission is given by
the Managing Director. Except in exceptional circumstances, no holiday (other
than public holidays) may be taken between 1 December and 31 January.

10.2  
For the purposes of this Clause the expression “holiday year” means the period
from 1 January to 31 December in each year.

10.3  
The Executive’s entitlement to paid holiday in the holiday year in which his
employment ends will be pro rated for each completed calendar month in that
year, rounded up to the nearest half day. No such entitlement to holiday pay
will arise if the Executive ends his employment without the Company’s written
consent before the expiry of notice given by the Executive under Clause 3.2 or
without giving notice.

10.4  
At the end of the Executive’s employment, if the Executive has taken more or
less than his holiday entitlement in that year, a proportionate adjustment will
be made by way of addition to or deduction from (as appropriate) his final gross
pay, calculated on a pro rata basis by reference to the number of days’ holiday
in respect of which such adjustment is made. If, however, the Company ends the
Executive’s employment in accordance with Clause 15.1, the Company will, in no
circumstances, be liable to make any payment to the Executive in respect of
holiday entitlement which has not been taken by the Executive during the
employment.

10.5  
Unless required by the Company, holidays may not normally be taken as part of a
period of notice.

11.  
CONFLICT OF INTEREST

The Executive agrees that he will not:

11.1  
during his employment, introduce to any other person, firm, company,
organisation or business, business of any kind with which the Company, any of
its Subsidiaries or the Syndicates are able to deal; and

 

7



--------------------------------------------------------------------------------



 



11.2  
have any financial interest in, or derive any financial or other benefit from,
contracts or transactions with any third party entered into by the Company, any
of its Subsidiaries or the Syndicates, without first disclosing such interest or
benefit to the Board and obtaining its written approval to his having such an
interest or benefit.

12.  
RESTRICTIVE COVENANTS

12.1  
In this Clause and in Clauses 13 and 15 the following expressions have the
following meanings:-

              Expression   Meaning  
 
          “the Company’s Business” all and any commercial activities of the
Company and any Subsidiary:-  
 
         
 
  (a)   with which the Executive shall have been concerned or involved to any
material extent at any time during his employment by the Company and which the
Company or any Subsidiary, as the case may be, shall carry on with a view to
profit; or  
 
         
 
  (b)   which the Company or any Subsidiary shall, at the Termination Date, have
determined to carry on with a view to profit in the immediate or foreseeable
future and in relation to which the Executive shall, at the Termination Date,
possess any Confidential Information;  
 
         
“Confidential Information”
      all and any Corporate Information, Marketing Information, Technical
Information and other information (whether or not recorded in documentary form
or on computer disk or tape) to which the Company and any Subsidiary attaches an
equivalent level of confidentiality to any third party:-


             
 
  (a)   which the Executive shall acquire at any time during his employment by
the Company but which does not form part of the Executive’s own stock in trade;
and

 

8



--------------------------------------------------------------------------------



 



             
 
         
 
    (b) which is not readily ascertainable to persons not connected with the
Company or any Subsidiary either at all or without a significant expenditure of
labour, skill or money;  
 
          “Corporate Information”   all and any information (whether or not
recorded in documentary form or on computer disk or tape) relating to the
business methods, business plans, management systems, finances or maturing new
business opportunities of the Company, any Subsidiary or the Syndicates;  
 
          “directly or indirectly”   without prejudice to the generality of the
expression, means by virtue of:-  
 
         
 
  (a)   the holding of any position as director, officer, employee, consultant,
partner, principal or agent;  
 
         
 
  (b)   the direct or indirect control or ownership (whether jointly or alone)
of any shares (or any voting rights attached to them) or debentures save for the
ownership for investment purposes only of not more than 4% of the issued
ordinary shares of any company whose shares are listed on any recognised
Investment Exchange (as defined in Section 207 of the Financial Services Act
1986); or  
 
         
 
  (c)   the direct or indirect provision of any financial assistance;

 

9



--------------------------------------------------------------------------------



 



         
 
        “Employee”   any person who is or was, at any time during the period of
twelve months ending on the Termination Date:
 
       
 
  (a)   employed or engaged by the Company or any Subsidiary in the Company’s
Business or the Syndicates’ Business at a remuneration (excluding profit
commission) exceeding £30,000 or such higher sum as may from time to time be
notified in writing by the Company to the Executive; and
 
       
 
  (b)   with whom the Executive had personally worked in relation to the
Company’s Business or the Syndicates’ Business.
 
        “Marketing Information”   all and any information (whether or not
recorded in documentary form or on computer disk or tape) relating to the
marketing of the Syndicates’ Business or the Company’s Business including,
without limitation, market share and pricing statistics, marketing surveys and
plans, sales techniques, advertising and promotional material, the requirements
in relation to the Syndicates’ Business and all confidential aspects of the
business relationship with the Capital Providers participating in the Syndicates
and brokers placing business with the Syndicates;
 
        “Capital Provider”   any current provider of capital to the Syndicate;
 
        “the Restricted Period”   the period of three months from the
Termination Date provided that, if the Company exercises its right to place the
Executive on “garden leave” in accordance with Clause 15.3, unless the Company
notifies the Executive in writing to the contrary before the Termination Date,
such six month period shall be reduced by such period as is equal to the period
of “garden leave”;

 

10



--------------------------------------------------------------------------------



 



         
 
               “the Syndicates’ Business”   all and any commercial activities of
the Syndicates:-
 
       
 
  (a)   with which the Executive shall have been concerned or involved to any
material extent at any time during his employment by the Company and which the
Syndicates shall carry on with a view to profit; or
 
       
 
  (b)   which the Syndicates shall, at the Termination Date, have determined to
carry on with a view to profit in the immediate or foreseeable future and in
relation to which the Executive shall, at the Termination Date, possess any
Confidential Information; and
 
               “the Termination Date”   the date on which the Executive’s
employment with the Company actually ends.

12.2  
The Executive acknowledges that:-

12.2.1 the Company, its Subsidiaries and the Syndicates possess a valuable body
of Confidential Information;
12.2.2 the Company and its Subsidiaries will give him access to Confidential
Information in order that he may carry out the duties of his employment;
12.2.3 the duties of his employment include, without limitation, a duty of trust
and confidence and a duty to act at all times in the best interests of the
Company, the Subsidiaries and of the Names participating in the Syndicates;
12.2.4 the Company requires all its active underwriters, deputy underwriters and
class underwriters to accept restrictions which are similar to those set out in
this Clause and Clause 13 for the legitimate protection of the Company’s
Business and the Syndicates’ Business; and

 

11



--------------------------------------------------------------------------------



 



12.2.5 that the disclosure of any Confidential Information to any actual or
potential competitor of the Company, the Subsidiaries or the Syndicates would
place the Company, the Subsidiaries or the Syndicates (as the case may be) at a
serious competitive disadvantage and would cause serious damage to the Company’s
Business and the Syndicates’ Business.

12.3  
The Executive shall not at any time during the Restricted Period:-

12.3.1 in relation to any business which is in any way in competition with the
Company’s Business or the Syndicates’ Business:-

  12.3.1.1  
induce, or seek to induce, any Capital Provider who participated in the
Syndicates at the Termination Date to reduce or withdraw the capacity provided
by him to the Syndicate;
    12.3.1.2  
induce, or seek to induce, any Capital Provider to reduce or withdraw the
capacity provided to the Syndicates at the Termination Date;
    12.3.1.3  
cause any Capital Provider who participated in the Syndicates at the Termination
Date to transfer all or any of such capacity to another syndicate at Lloyd’s;
    12.3.1.4  
induce, or seek to induce, any broker or other intermediary who shall, at any
time in the period of twelve months ending on the Termination Date, have placed
business with the Syndicates, and with whom the Executive shall have had
dealings, to cease placing business with the Syndicates, to reduce the amount of
business placed by it with the Syndicates or to vary the terms upon which is
deals with the Syndicates;
    12.3.1.5  
underwrite any risk which shall have been underwritten by the Syndicates at any
time in the period of twelve months ending on the Termination Date unless the
Syndicates’ Underwriter has already written a line on or declined the risk
concerned.

  12.3.2  
entice away, or endeavour to entice away, from the Company, or knowingly employ
or procure or assist any third party to employ, any Employee.

 

12



--------------------------------------------------------------------------------



 



12.4  
The Executive shall not at any time after the Termination Date represent
himself, or permit himself to be held out by any person, firm or company, as
being in any way connected with or interested in the Company’s Business or the
Syndicates’ Business.

12.5  
Whilst the restrictions referred to in this Clause 12 (on which the Executive
has had an opportunity to take independent legal advice as the Executive now
acknowledges) are regarded by the parties as fair and reasonable restrictions to
be imposed on the Executive, it is declared that the wording of this Clause 12
is severable and so much of the same as a court of competent jurisdiction may
regard as unreasonable shall (so far as the same is possible) be deleted.

12.6  
If the Executive breaches any of the provisions in this Clause 12, the Company
shall, by notice in writing to him, be entitled to extend the period during
which the provisions of Clause 12 which have been breached apply by an
equivalent period to that during which the breach or breaches shall have
continued, such additional period to commence on the date upon which the period
would have otherwise expired. The Executive agrees that if the Company so
extends the period of any of the restrictive covenants this shall not prejudice
the right of the Company to apply to the courts for injunctive relief in order
to compel the Executive to comply with the provisions of this Agreement and/or
damages, as the case may be.

12.7  
If, after his employment ends, the Executive applies for or is offered a new
employment, appointment or engagement, he will, before entering into any such
contract in respect thereof, bring the terms of this Clause and Clauses 3, 4 and
13 to the attention of any person proposing, directly or indirectly, to employ,
appoint or engage him.

13.  
CONFIDENTIALITY

13.1  
Without prejudice to Clause 13.2 or 13.4 and subject to Clause 13.2, the
Executive agrees that he will not, during his employment by the Company:-

13.1.1 sell, or seek to sell, to anyone information acquired by him in the
course of his employment;
13.1.2 obtain, or seek to obtain, any financial advantage, direct or indirect,
from disclosure of such information;
13.1.3 directly or indirectly receive (other than as agent for the Company or
any of the Subsidiaries) or retain any discount, rebate, fee, gratuity or
commission connected, directly or indirectly, with his duties and services as an
employee of the Company (except any gift or gifts with a value in aggregate in
any one year of not more than £100 or favour of any kind); or

 

13



--------------------------------------------------------------------------------



 



13.1.4 discuss with any journalist or reporter or any other representative of
the media any matter relating to the affairs of the Company, its Subsidiaries,
or the Syndicates, nor respond to any enquiries from any journalist or reporter
or any other representative of the media in relation to any matter relating to
the affairs of the Company, its Subsidiaries, or the Syndicates without first
obtaining the written consent of the Chairman of the Board and the Executive
shall comply with all conditions to which such consent may be subject.

13.2  
The Executive agrees that he will not, either during his employment or after its
end (without limit in point of time), for his own purposes or for any purposes
(other than those of the Company and its Subsidiaries) for whatever reason and
in whatever manner use or divulge or communicate, or permit the use, divulgence
or communication, to any person, firm, company or organisation (except to those
officials of the Company or any Subsidiaries whose province it is to know the
same) any Confidential Information acquired or discovered by the Executive in
the course of his employment.

13.3  
The restrictions contained in this Clause (other than Clause 13.1.3) shall not
apply to:-

13.3.1 any disclosure authorised by the Board or required in the ordinary and
proper course of the Executive’s employment, or as required by the order of a
court of competent jurisdiction, or an appropriate regulatory authority, or
otherwise required by law; or
13.3.2 any information which the Executive can demonstrate was known to him
before his employment by the Company began, or which is in the public domain
otherwise than as a result of a breach by the Executive of this Clause.

13.4  
The provisions of this Clause 13 are without prejudice to the duties and
obligations of the Executive implied into this Agreement at common law.

14.  
INCAPACITY

14.1  
If the Executive is prevented by illness (including mental illness) or injury,
from attending properly to his duties, he shall, to the extent that he is not
disabled from so doing, arrange that the Company is notified promptly of his
disability, or any enforced absence from work, and from time to time, of the
expected period of his disability and the expected date on which he will be able
to return to work. The Executive shall complete a self-certification sickness
form on his return to work and in respect of periods of absence of seven days or
more he shall comply, as far as he can, with the Company’s requirement for an
appropriate medical certificate for each week’s absence.

 

14



--------------------------------------------------------------------------------



 



14.2  
The Company shall be entitled to require that the Executive submits to medical
examination at any stage of absence or if the Board reasonably believes that the
Executive may be suffering from a medical condition which materially interferes
with the proper discharge of his duties and if the Executive will not take
voluntary absence from work.

14.3  
The Company is required to pay Statutory Sick Pay (“SSP”) for absence due to
personal sickness or injury where absence is continuous for four working days or
more, provided that the Executive has complied with the notification rules set
out in Clause 14.1. The Executive’s “Qualifying Days” for the purposes of SSP
are Monday to Friday. For the first 130 working days in aggregate (or, where the
period under any PHI scheme operated by the Company after which the Executive
would be entitled to receive PHI benefits exceeds or is less than 130 working
days, for such longer or shorter period) of absence due to sickness or injury
during any calendar year the Company will pay the Executive an amount equal to
the relevant proportion of his annual base salary, less SSP, provided he has
complied with the notification requirements set out above.

15.  
TERMINATION

15.1  
The Company is entitled to end the Executive’s employment with immediate effect
by summary notice in writing in any of the following events (notwithstanding
that the Company may have allowed any time to elapse or on a former occasion may
have waived its rights under this Clause):-

15.1.1 if the Executive commits any material or continued or repeated serious
breach of any part of this Agreement, or the Executive’s obligations under it
(and in the case of a continued or repeated serious breach having been warned
and having refused or failed to remedy any such breach);
15.1.2 if the Executive, in the performance of his duties under this Agreement
or otherwise, commits any act of serious misconduct or serious incompetence or
serious negligence or shall do or omit to do any other act which is seriously
prejudicial to the interests of the Company, any Subsidiary or the Syndicates;
15.1.3 if the Executive materially prejudices, or by his act or omission is
likely, in the reasonable opinion of the Board, to prejudice materially, the
interests or reputation of the Executive, the Company, any of its Subsidiaries
or the Syndicates (including but not limited to any situation where the Company
has reasonable grounds for believing that the Executive has breached insider
trading legislation or the Model Code as defined in Clause 4.6);

 

15



--------------------------------------------------------------------------------



 



  15.1.4  
if the Executive is convicted of any criminal offence involving dishonesty or
violence (other than an offence which does not, in the opinion of the Board,
affect his position under this Agreement);

  15.1.5  
if the Executive becomes bankrupt or enters into, or makes, any arrangement or
composition with, or for the benefit of, his creditors generally;

  15.1.6  
if the Executive becomes of unsound mind;

  15.1.7  
if the Executive becomes incapacitated from performing all or any of his duties
under this Agreement by illness, injury or otherwise for a period exceeding (in
total) twenty six weeks (or such longer period as the Company may agree) in any
period of twelve months from performing all or any of his duties under this
Agreement provided that the Company agrees not to exercise its rights under this
clause if to do so would deprive the Executive of benefits under the PHI scheme
referred to in Clause 9.2.2;

  15.1.9  
if the Executive is barred from the “Underwriting Room” or removed from being an
underwriting member with immediate effect;

  15.1.10  
if the Executive is disqualified, suspended (after due enquiry), struck off, or
any other similar action is taken against him by Lloyds; or

  15.1.11  
If the Executive knowingly fails to apply for registration as required under the
Personal Registration System at Lloyd’s for the function which he is, under this
Agreement, appointed to perform, or if he knowingly and falsely holds himself
out as being so registered, or if any such registration is withdrawn.

15.2  
Without prejudice to Clause 4.1:-

  15.2.1  
after notice of termination has been given by either party in accordance with
Clause 3; or

  15.2.2  
if the Executive seeks, or endeavours or indicates an intention, to resign as a
director of the Company or any Subsidiary or to terminate his employment in
breach of this Agreement;

PROVIDED THAT the Executive continues to be paid and receives his full
contractual benefits under this Agreement until his employment ends in
accordance with the terms of this Agreement, the Board may, in its absolute
discretion, without breaking the terms of this Agreement or giving rise to any
claim against the Company:-

 

16



--------------------------------------------------------------------------------



 



  (i)  
exclude the Executive from the premises of the Company and/or any Subsidiary;

  (ii)  
require the Executive to carry out specified duties, which, insofar as is
practicable in all the circumstances, shall be compatible with his position as
described in Clause 3.1 for the Company and/or any Subsidiaries at premises
other than those referred to in Clause 6 or to carry out no duties;

  (iii)  
announce to employees, Names, Members’ Agents, Lloyd’s Advisers and Lloyd’s that
the Executive has been given notice of termination or has resigned (as the case
may be);

  (iv)  
without prejudice to Clause 4, instruct the Executive not to communicate orally
or in writing with Names participating in the Syndicates, Members’ Agents or
Lloyd’s Advisers whose Names participate in the Syndicates or employees, agents
or representatives of the Company or any Subsidiary until his employment has
ended.

15.3  
Notwithstanding Clause 15.2, should the circumstances referred to in Clause
15.2.1 and 15.2.2 arise, the Board may consent to any reasonable request by the
Executive to carry out work or to take up an employment or engagement which will
not contravene the provisions of Clause 12 (such consent not to be unreasonably
withheld). If such consent is given, the Executive’s contract will end on the
date of such consent and the Executive shall receive payment but subject to
Clause 16 up to such date, but shall be entitled to no further payment under
this Agreement PROVIDED ALWAYS THAT in the event of such termination the
Executive will be bound by the terms of Clauses 12 and 13.

15.4  
Before and (at the Company’s expense, including reasonable fees for attendance
in connection with legal proceedings or steps taken in connection therewith)
after the end of the his employment, the Executive shall provide the Company
and/or any Subsidiary with reasonable assistance in any proceedings or possible
proceedings in which the Company and/or any Subsidiary is or may be a party
PROVIDED ALWAYS THAT the Executive shall only be required to give assistance
regarding matters of which he has knowledge and/or experience.

16.   DEDUCTIONS

The Executive authorises the Company to deduct from his remuneration (which, for
the purposes of this Clause, includes salary (whether in lieu of notice or
otherwise), bonus, holiday pay and sick pay) all debts owed by the Executive to
the Company, or any Group Company, including (without limitation) the balance
outstanding of any loans (including interest where appropriate) advanced by the
Company to the Executive and all or any deductions in respect of tax or national
insurance.

 

17



--------------------------------------------------------------------------------



 



17.   SALE OR RECONSTRUCTION OF THE COMPANY

The Executive agrees that he will have no claim against the Company, or any
Subsidiary in respect of the end (by operation of law or otherwise) of his
employment under this Agreement on or in connection with the sale of the whole
or a substantial part of the business or undertaking of the Company or any
Subsidiary, or on or in connection with the sale of the Company or any
Subsidiary, or on or by reason of the liquidation of the Company or any
Subsidiary for the purpose of amalgamation or reconstruction (whether or not by
reason of insolvency) provided he is offered employment on no less favourable
terms than those contained in this Agreement (except as to the identity of the
employer) with any person, firm, company or organisation which acquires the
Company or any Subsidiary, or which acquires the whole or a substantial part of
the undertaking or business of the Company, or any such Subsidiary as a result
of such sale or of such amalgamation or reconstruction.

18.   DELIVERY OF DOCUMENTS

When the Executive’s employment ends, for whatever reason, (or earlier if
requested), the Executive will forthwith deliver up to the Company originals and
copies of all statistics, documents, accounts, records and papers, computer
disks and printouts and all other property of any kind which may be in the
Executive’s possession or control and which belong to or relate in any way to
the business of the Company or any Group Company; and he agrees that he will not
take or retain copies of such documents.

19.   RIGHTS FOLLOWING TERMINATION

The ending of the Executive’s employment (however arising and notwithstanding
the fact that such termination may be held to be illegal or improper) will not
affect such of the provisions of this Agreement as expressly or impliedly
operate or have effect after such termination, and will not prejudice any right
or action already accrued to either party in respect of any breach of any terms
of this Agreement by the other party.

20.   DISCIPLINARY AND GRIEVANCE PROCEDURES

20.1  
The Company has a Disciplinary Procedure which is set out in Schedule II. The
Disciplinary Procedure does not form part of the Executive’s contract of
employment.

20.2  
If the Executive has a grievance in relation to his employment or is
dissatisfied with any disciplinary decision against him, the Executive should
raise the matter with the Managing Director. If the problem is not
satisfactorily resolved the Executive may request an interview with the Chairman
of the Company, who decision shall be final.

 

18



--------------------------------------------------------------------------------



 



21.   COLLECTIVE AGREEMENTS

There are no collective agreements which, directly or indirectly, affect the
terms and conditions of the Executive’s employment.

22.   NOTICES

Any notice given under this Agreement shall be deemed well served if, when
addressed to the Company, it is left at its registered office or sent by first
class recorded delivery post addressed to the Company at its registered office;
or if, when addressed to the Executive, it is served personally or sent by first
class recorded delivery post addressed to the Executive at his usual or last
known place of residence in England. In case of service by post, the day of
service shall be forty eight hours after posting.

 

19



--------------------------------------------------------------------------------



 



                 
EXECUTED as a Deed by
    )          
NAVIGATORS UNDERWRITING
AGENCY LIMITED
    )          
 
    )          
acting by a director
    )          
and its secretary
    )     /s/ [ILLEGIBLE]     
 
         
 
Director      
 
          /s/ Jacqui Hedges      
 
         
 
Secretary    

SIGNED as a Deed by the )
Executive in the presence of:-    ) /s/ Stephen R. Coward
Witness: A. S. Edwards F.C.I.I.
Signature: /s/ A. S. Edwards        
Address: 30 CARLTON RD
                ROMFORD
                RM2 5NN

 

20



--------------------------------------------------------------------------------



 



SCHEDULE I
Responsibilities & Functions
Underwriter:

         
Syndicate/s:
  1221
UW Sector Responsibilities
  Consortium Underwriter

 

21



--------------------------------------------------------------------------------



 



SCHEDULE II
DISCIPLINARY RULES AND PROCEDURES

(a)  
It is the policy of the Company to trust its staff to conduct themselves
honestly and with personal and professional integrity. The disciplinary
procedures are therefore concerned only with matters that affect the Company’s
operation and reputation and well-being of its staff. The objectives of these
procedures are:

  (i)  
to maintain harmonious working relationships in an atmosphere of trust and
mutual respect; and

  (ii)  
to preserve the highest possible standard of service to those with whom we
conduct business, particularly by minimising interruption of work; and

  (iii)  
to restore working relationships, where a breach of discipline has occurred, by
ensuring a thorough examination of the situation and fair and prompt action so
that misunderstandings do not become disputes.

(b)  
This disciplinary procedure provides for warnings to be given for failure to
meet the Company’s standards of job performance, conduct (whether during working
hours or not) and attendance, for breach of company policies or procedures and
for breach of any of the terms and conditions of employment. The procedure is
not contractually binding but applies to all employees and employees should
familiarise themselves with its provisions.

  1.  
In the first instance, the employee’s Manager will establish the facts
surrounding a complaint or alleged offence and if necessary take into account
the statements of any available witnesses.

  2.  
If he considers it is not necessary to resort to the formal warning procedure,
he will discuss the matter with the employee suggesting areas of improvement.
These discussions will, insofar as possible, be in private.

  3.  
If he considers that it is necessary to invoke the formal warning procedure, he
will inform the employee of this. The following procedure will then apply.
Depending on the seriousness of the complaint, the procedure may be invoked at
any level including summary dismissal.

  3.1  
In the case of minor misconduct, or unsatisfactory performance, including but
not limited to breaches of discipline relating to time keeping or attendance,
poor job performance, failure to comply with instructions or a minor breach of
any of the terms and conditions of employment (altogether referred to as
“misconduct”) the employee will be given a formal oral warning, and a note of
the warning will be placed on his personal file.



 

22



--------------------------------------------------------------------------------



 



  3.2  
In the case of serious misconduct or further misconduct, the employee will be
given a written warning setting out the nature of the misconduct, and if
appropriate specifying any improvement required of him and over what period.

  3.3  
In the case of further misconduct, or if he fails to improve his performance, or
if the misconduct, whilst falling short of gross misconduct, is serious enough
to warrant only one written warning, he will be given a final written warning.
Any further misconduct will normally lead to dismissal.

  3.4  
In the case of gross misconduct, or if previous stages of the warning procedure
have been exhausted, he will normally be dismissed.

  4.  
The following are non-exhaustive examples of the sort of matters which would
normally amount to gross misconduct:

  •  
failure to comply with a written instruction from a director of the Company;
    •  
misappropriation or unauthorised use of Company property;
    •  
physical violence;
    •  
intoxication or frivolous behaviour which interrupts work;
    •  
breach of an employee’s duty under the Health and Safety at Work Act 1974;
    •  
unauthorised use of confidential information obtained in the course of
employment;
    •  
the Company having reasonable grounds for believing that the employee has
breached the Lloyd’s Model Code for Dealings in Securities by Certain Members of
the Lloyd’s Community;
    •  
falsification of records;
    •  
conduct which violates common decency;
    •  
being charged with a criminal offence relevant to the employee’s employment
generally, or under Part V of the Criminal Justice Act 1993.



 

23



--------------------------------------------------------------------------------



 



  5.  
In all cases before any disciplinary action (including warnings) is taken, the
employee will be interviewed, informed of the allegations made against him and
given an opportunity to state his case. He may be accompanied by a colleague of
his choice. If he is dissatisfied with the outcome of any stage of the above
procedure including dismissal, he may appeal in writing to the Company Secretary
within 5 working days of any disciplinary action having been taken. The decision
of the Board of Directors on any such appeal will be final.

 

24